UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6065


MARIO S. SIBUG,

                  Petitioner - Appellant,

          v.

RODERICK R. SOWERS, Warden; DOUGLAS          F.   GANSLER,    Attorney
General of the State of Maryland,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cv-02068-CCB)


Submitted:   April 26, 2012                        Decided:    May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario S. Sibug, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mario S. Sibug seeks to appeal the district court’s

order     dismissing       as   untimely       his    28   U.S.C.       § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                         See 28 U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent     “a     substantial    showing         of    the    denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,       537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Sibug has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with        oral   argument   because         the    facts    and      legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3